Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment received December 1, 2020 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 and dependent claims 2-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The newly added recitation “mass per unit area,” is not defined in the specification. There is no support found in reference to this recitation that is in context that refers to the content of the binder. Applicant may overcome this rejection by amending the claim to recite - what unit or metric - that defines the content of the binder as the specification discloses.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “by mass per unit area,” It is unclear to the Examiner what this recitation means, as the Specification does not define such recitation and this could mean a variety of things, density, volume%, mass% or any other form of metric. Applicant is encouraged to amend to either further define the content of the binder; or amend to recite what is supported in the specification in regards to the content of the binder. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   US20120121955A1 (Endo).
Endo teaches a positive electrode for non-aqueous electrolyte secondary batteries, the positive electrode including a positive electrode material mixture layer which includes positive electrode active material particles and a binder [abs].
Endo teaches an electrode comprising a rectangular current collector [Fig.2]  and a mixture layer that contains an active material and a binder and that is formed on the current collector [0003].
Further, Endo teaches:
the mixture layer covers at least one edge of four linear peripheral edges of the current collector [the mixture layer is covers the surface of the current collector (0015) and shown in Fig. 2, the battery has an electrode #4 and #6 noted in the reference signs list; although Endo does not necessarily illustrate the mixture layer covers at least one edge of four linear peripheral edges of the current collector,  it is well known in the art, the mixture layer would necessarily be on the peripheral edges of the current collector as this is a known structural component of a secondary battery]; 
Endo teaches in Fig. 1: A curve representing a correlation between a distance from the current collector in a thickness direction of the positive electrode material mixture layer and an amount of the binder in the positive electrode material mixture layer has a first maximum point, a minimum point, and a second maximum point. The minimum point corresponds to a position in a center area of the positive electrode material mixture layer in the thickness direction thereof, the first maximum point corresponds to a position nearer the current collector than the position corresponding to the minimum point in the positive electrode material mixture layer, and the second maximum point corresponds to a position further away from the current collector than the position corresponding to the minimum point in the positive electrode material mixture layer [0015]. Therefore, Endo discloses that the maximum value is more than 100% and 240% or less of the content by mass per unit area of the binder at the center in the second direction of the mixture layer [here, “C” illustrates this correlation; for example has a value of around 1.0-2.0 wt% of the binder at point 10-20 µm and a peak has a value of around 3 wt % of the binder at 50 µm, therefore the maximum value is 150%, which falls within the claimed range] . Reference to [0036-0045] discloses details of the graph and teaches the relationship of the distance from the current collector in the thickness direction, i.e the width or second direction to the amount of binder.
Endo does not teach the binder in the mixture layer has a maximum value at a position 0.5 mm to 5.5 mm away from the one edge in a second direction that is perpendicular to a first direction along the one edge.  Endo's electrode [Fig. 1] is sized on the micron scale.  In order make Endo's electrode large enough to satisfy the presumed requirements of claim 1, Endo's electrode would need to be several thousand times larger than disclosed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729